Citation Nr: 1432528	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for partial complex seizures.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2013, the Appeals Management Center referred claims of entitlement to service connection for sleep apnea and a respiratory disorder to the RO.  These claims have not yet been adjudicated and are again referred to the RO for disposition.  

A June 2013 private treatment record raises a claim of entitlement to service connection for congestive heart failure as secondary to the medications used to treat his service-connected seizure disorder.  A November 2013 statement from the Veteran also raises a claim of entitlement to service connection for dental and maxillary injuries as secondary to the service-connected seizure disorder.  As no action has been taken on these claims, they are referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Veteran underwent a VA seizure disorders examination; however, the report does not state the frequency of his seizures.  As a result, the record is inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim.  Remand is required so that a new VA examination may be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a November 2013 statement, the Veteran stated that he is currently receiving treatment for his seizures from a private treatment provider, Dr. J.S.  The most recent records from Dr. S. are dated April 2013.  Given the frequency of the Veteran's visits to Dr. S. from March 2013 to April 2013, it is likely that additional records have been generated.  Updated records from Dr. S. must be obtained.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain VA treatment records from the Columbia VA Medical Center since September 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release to VA all records from Dr. J.S. since April 2013.  

Upon receipt of such, take appropriate action to contact Dr. S. and request all outstanding records related to the seizure disorder.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA seizure disorders examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to comment on the frequency of the Veteran's seizures, and indicate to the extent possible whether they are major or minor seizures.  In reaching a conclusion as to the frequency of the Veteran's seizures, the examiner must consider the Veteran's lay statements as well as the objective medical evidence of record. 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



